Citation Nr: 1227413	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy or other neurological impairment of the right lower extremity, to include as secondary to service-connected degenerative disc disease of the lumbar spine with fusion at L5-S1.

2.  Entitlement to service connection for peripheral neuropathy or other neurological impairment of the left lower extremity, to include as secondary to service-connected degenerative disc disease of the lumbar spine with fusion at L5-S1.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to August 1973, and he had subsequent service with the National Guard.  The Veteran served in the Republic of Vietnam (Vietnam) from March 24, 1968 to March 23, 1969 and from November 30, 1970 to November 29, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for peripheral neuropathy of both lower extremities.

This case has previously been before the Board, most recently in December 2010, when it remanded the case additional development of the medical evidence of record, to include obtaining additional VA treatment records and providing the Veteran with a VA examination.  The RO obtained these additional records, and the Veteran was provided with an examination in March 2011 (as supplemented in January 2012.)  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Board notes the issue of entitlement to service connection for degenerative disc disease of the lumbar spine with a fusion at L5-S1 was also remanded by the Board for further development in March 2007.   However, in a June 2009 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine with fusion at L5-S1.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.



FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's radiculopathy of the right lower extremity his service-connected lumbar spine disability.

2.  The competent and credible evidence of record does not indicate that the Veteran has peripheral neuropathy or other neurological impairment of the left lower extremity.


CONCLUSIONS OF LAW

1.  Service connection for radiculopathy of the right lower extremity is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.     § 3.310 (2011).

2.  In the absence of a current disability, the criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A.   § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed below, the Veteran's claim for service connection for peripheral neuropathy of the right lower extremity has been granted.  As such, the Board finds that any error related to the VCAA regarding that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The following VCAA discussion, therefore, applies only to the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity.

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated October 2004 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the August 2005 VCAA letter.  Instead, in March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the March 2006 Dingess notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

Pursuant to the Board's December 2010 remand, the Veteran was provided with a VA examination of his lower extremities in March 2011, and the examination report was supplemented in January 2012.  The March 2011 VA examination (as supplemented in January 2012) demonstrates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the March 2011 examination report (as supplemented in January 2012) is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

The Veteran declined the opportunity to participate in a hearing with a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Presumptive Service Connection

Certain diseases associated with exposure to herbicide agents used in support of military operations in Vietnam during the Vietnam Era (January 9, 1962 to May 7, 1975) are considered to have been incurred in service.  See 38 U.S.C.A.                   § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  Acute and subacute peripheral neuropathy are conditions associated with herbicide exposure.  See 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2011).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2 (2011).  This presumption additionally requires that a veteran must have set foot on the landmass of Vietnam or served on its inland waters during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Turning to the facts in the instant case, it is undisputed that the Veteran served in Vietnam during the Vietnam Era.  As noted in the Introduction, the Veteran served in Vietnam from March 24, 1968 to March 23, 1969 and from November 30, 1970 to November 29, 1971.  The Veteran is therefore entitled to presumptive service connection for peripheral neuropathy if it is established that the Veteran experienced transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.

The Board has reviewed the Veteran's service treatment records for any suggestion that he suffered from transient peripheral neuropathy of the lower extremities soon after his exposure to an herbicide agent.  There are only two complaints in service relating to the Veteran's lower extremities.  In an April 1966 Report of Medical History, which, the Board notes, preceded the Veteran's service in Vietnam, the Veteran reported having cramps in his legs.  The Veteran complained of soreness in his anterior leg muscles in December 1970.  The Veteran's service treatment records are otherwise silent for any further complaints of issues relating to his lower extremities, and they contain no diagnosis of peripheral neuropathy or other neurological issue relating to the Veteran's lower extremities.  

As will be discussed in further detail below, the Veteran has never been diagnosed with peripheral neuropathy of the left lower extremity.  While the Veteran has been diagnosed with peripheral neuropathy of the right lower extremity, the Veteran has received many years of treatment for his diagnosed condition.  Therefore, the evidence does not indicate that the Veteran experienced peripheral neuropathy that appeared within weeks or months of the Veteran's herbicide exposure, nor does it indicate that such condition resolved within two years of the date of onset.  The evidence of record does not demonstrate that the Veteran experienced acute or subacute peripheral neuropathy for which presumptive service connection can be granted.  

Even when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, however, the claim must be reviewed to determine whether service connection can be established on a direct or secondary basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Board will next analyze the Veteran's entitlement to service connection for peripheral neuropathy on a secondary basis.

Service Connection

The Veteran claims that he is entitled to service connection for peripheral neuropathy or other neurological impairment of the lower extremities, to include as secondary to service-connected degenerative disc disease of the lumbar spine with fusion at L5-S1.  The Board will discuss the claims for both the left and right lower extremities together because the claims involve the application of similar law to similar facts.  

The Board is granting service connection for radiculopathy of the right lower extremity under a secondary theory of service connection.  The Veteran's claim for service connection for peripheral neuropathy of the left lower extremity fails based on a lack of a current disability.  Accordingly, the Board will discuss only entitlement to service connection on a secondary basis.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for the Veteran's claimed disorder on a secondary basis, there must be evidence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the first Wallin element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (finding that in the absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement in this manner).

In the instant case, the Veteran was most recently diagnosed with radiculopathy in the right lower extremity during his March 2011 VA examination, and the evidence of record otherwise demonstrates ongoing treatment for pain radiating into the Veteran's right leg.  The first Wallin element, evidence of a current disability, is satisfied with respect to the Veteran's claim.

The evidence of record does not, however, demonstrate that the Veteran has radiculopathy, peripheral neuropathy, or other neurological impairment of the left lower extremity.  Upon review of the medical evidence of record, while the Veteran has complained on numerous occasions of radiating pain into his right leg, the medical evidence of record contains only one record of a possible complaint to a medical care provider of pain in the left leg: a VA treatment record from April 2006.  Given that the Veteran's other medical records, including those from shortly before and shortly after this time, discuss only the Veteran's radiating pain into his right leg, it appears, at worst, that the Veteran's reported April 2006 left leg pain was transitory in nature.  Consistent with this finding, the January 2012 VA addendum opinion indicated that that there was no evidence of a radiculopathy or neuropathy upon examination of the Veteran's left lower extremity.  The Board finds that the most probative evidence of record does not indicate that the Veteran has peripheral neuropathy of the left lower extremity, and the Veteran's claim for service connection for a service connection for peripheral neuropathy or other neurological impairment of the left lower extremity fails on this basis alone.  

The Board's analysis will continue only with respect to the Veteran's claim for service connection for the right lower extremity.  With respect to the second Wallin element, evidence of a service-connected disability, the Veteran is service-connected for degenerative disc disease of the lumbar spine with fusion at L5-S1.  Accordingly, the second Wallin element, evidence of a service-connected disability, is met with respect to the issue of service connection for radiculopathy of the right lower extremity.

Regarding the third Wallin element, medical evidence of nexus, the Veteran received a VA examination in March 2011.  In the March 2011 examination report, the examiner stated that the Veteran's right lower extremity radiculopathy was at least as likely as not secondary to his previous surgical intervention at the L5-S1 level.  The RO solicited an addendum opinion from the examiner because the opinion did not address the Veteran's left leg at all.  In the January 2012 addendum opinion, the same examiner offered the opposite opinion from the March 2011 opinion, namely that the Veteran's right lower extremity pattern was "less likely as not secondary to his prior L5S1 surgery."  The examiner offered no reason why this nexus conclusion had changed since the time of the March 2011 examination report, and the Board therefore assigns little probative value to the negative nexus opinion.  Affording the Veteran with the benefit of the doubt, the third Wallin element, a nexus between the Veteran's service-connected disabilities and his peripheral neuropathy of the right lower extremity, is satisfied.

The Board concludes that service connection for peripheral neuropathy of the right lower extremity is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


